DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
	This application contains claims directed to the following patentably distinct species:
         Species I disclose “A system, comprising: a mobile computing device comprising a camera, a light source, a display, and a non-transitory computer-readable medium, wherein the computer-readable medium has computer-executable instructions stored thereon which, in response to execution by at least one processor of the mobile computing device, cause the mobile computing device to perform actions comprising: 
initiating a video recording of at least one eye of a subject; activating and deactivating the light source during the video recording; ending the video recording; using a machine learning model to process the video recording to generate at least one dilation curve for the at least one eye; and presenting the at least one dilation curve on the display” shown by Para 9, 20 and 68 and Fig. 7 i.e., In some embodiments, a system comprising a mobile computing device is provided. The mobile computing device comprises a camera, a light source, a display, and a non-transitory computer-readable medium. The computer-readable medium has computer-executable instructions stored thereon which, in response to execution by at least one processor of the mobile computing device, cause the mobile computing device to perform actions comprising: initiating a video recording of at least one eye of a subject; activating and deactivating the light source during the video recording; ending the video recording; using a machine learning model to process the video recording to generate at least one dilation curve for the at least one eye; and presenting the at least one dilation curve on the display corresponding to claims 1, 2, 4-6, 8-10, 12, 13. 
         Species II disclose “A non-transitory computer- readable medium having computer-executable instructions stored thereon that, in response to execution by one or more processors of a computing device, cause the computing device to perform actions for measuring changes in a size of a pupil over time in response to a light stimulus, the actions comprising: receiving, by the computing device, a video recording of an eye of a subject, wherein the video recording was recorded by a visible light camera; using, by the computing device, a machine learning model to detect changes in the size of a pupil of the eye during the video recording; and providing, by the computing device, the detected changes in the size of the pupil for presentation on a display” shown by Para 10, 19, 60-67 and Fig. 6 i.e., In some embodiments, a computer-implemented method of measuring changes in a size of a pupil over time in response to a light stimulus is provided. The computing device receives a video recording of an eye of a subject, wherein the video recording was recorded by a visible light camera. The computing device uses a machine learning model to detect changes in the size of a pupil of the eye during the video recording. The computing device provides the detected changes in the size of the pupil for presentation on a display. In some embodiments, a non-transitory computer-readable medium having computer-executable instructions stored thereon is provided. The instructions, in response to execution by one or more processors of a computing device, cause the computing device to perform such a method. In some embodiments, a computing device configured to perform such a method is provided corresponding to claims 14, 17, 21-22.
	Species III disclose “A non-transitory computer- readable medium having computer-executable instructions stored thereon that, in response to execution by one or more processors of at least one computing device, cause the at least one computing device to perform actions for generating and using a machine learning model to measure pupillary response for diagnosis of brain injury, the actions comprising: receiving, by the at least one computing device,  training data comprising video recordings of eyes responding to light stimuli collected using one or more mobile computing devices; receiving, by the at least one computing device, tagging information indicating a location and a size of pupils in frames of each video recording; using, by  the least one computing device, the training data and the tagging information to train a machine learning model to recognize pupil location and size in video frames; and storing, by the at least one computing device, the machine learning model on a mobile computing device” shown in Para 11, 17, 49-59 and Fig. 4 i.e., In some embodiments, a computer-implemented method of generating and using a machine learning model to measure pupillary response for diagnosis of brain injury is provided. One or more mobile computing devices collect training data comprising video recordings of eyes responding to light stimuli. At least one computing devices receive tagging information indicating a location and a size of pupils in frames of each video recording. At least one computing device uses the training data and the tagging information to train a machine learning model to recognize pupil location and size in video frames. The machine learning model is stored on a mobile computing device. In some embodiments, a non-transitory computer-readable medium having computer-executable instructions stored thereon is provided. The instructions, in response to execution by one or more processors of a computing device, cause the computing device to perform such a method. In some embodiments, a computing device configured to perform such a method is provided corresponding to claims 25, 27, 29-32.
         The species are independent or distinct because they are independent of each other and implemented independently as shown in the specification. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently,   there are no claims generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  they required search in independent and different class/subclass and independent textual database search because are not obvious variants.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/NIZAR N SIVJI/Primary Examiner, Art Unit 2647